DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive. 
In response to the argument that Beaurepaire (US 2015/0276421 A1) does not teach “generating datasets that include data indicative of segments or instructions to be generated” the examiner respectfully disagrees.  Specifically, as cited in the Office Action, at least [0051] of Beaurepaire teaches “data indicative of segments associated with traversing a portion of a predetermined route…” [0051] states ” As another example, the module 203 may process change of speed data, change of direction/bearing data, geo-coordinate data, device interaction data, location trace data and other information for representing an action performed by a user subsequent to a navigation notification.”  I.e., the information for representing an action performed by a user subsequent to a navigation notification is data associated with a traversing a portion of a predetermined route.  In other words, the user action data is a dataset that comprises data (compliance information) indicative of a segment being traversed through a predetermined route.  Furthermore, [0055] of Beaurepaire teaches “instructions to be generated…” [0055] states: “The adaptation module 207 determines, based on the compliance information, whether a navigation notification should be adapted.” I.e. the navigation notification is an instruction generated based on compliance information (i.e. data in the dataset).
.
In response to applicant's argument that it would not have been obvious to one having skill in the art to combine Beaurepaire and Tchankue, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Specifically, Tchankue teaches decision tree based machine learning in the vehicle navigation art, and further provides motivation to use decision tree based machine learning (see at least section 2.2.1 of Tchankue).  Therefore, one of ordinary skill in the art would straightforwardly be able to apply decision tree based machine learning to the model of Beaurepaire and thus arrive at the claimed invention. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US PUB 2015/0276421, hereinafter Beaurepaire) in view of Tchankue, Patrick & Wesson, Janet & Vogts, Dieter: Using Machine Learning to Predict the Driving Context whilst Driving (NPL: 2013, hereinafter Tchankue).
	Regarding claim 1, Beaurepaire teaches:
	A method of generating a version of a model (Fig. 3, disclosing a method)… that is arranged to generate instructions for guiding a user along a predetermined route through a network of navigable elements within a geographic area ([0028], disclosing generating navigation instruction for guiding a user to a desired destination, i.e. a predetermined route), the navigable elements being represented by segments of an electronic map connected at nodes, wherein at least some of the nodes are representative of decision points in the network of navigable elements, the method comprising (Fig. 5C, disclosing segments on a map connected by nodes and navigation instructions provided at decision points, e.g. "veer left" (515a) or “take ramp down”):
	receiving feedback data from one or more navigation devices ([0059]; Fig. 3, element 301, disclosing user action data, i.e. feedback data), wherein said feedback data is in respect of instructions at one or more decision points generated by a current version of said model used by the one or more navigation devices when following a predetermined route through the network of navigable elements ([0032; 0059], disclosing the user data is indicative of user action in response to a navigation notification, i.e. the navigation notification is an instruction at a decision point and the user data is feedback information while traversing a predetermined route);
	using the feedback data to generate a plurality of datasets (Fig. 3, element 303, disclosing determining user compliance information, i.e. a dataset), each dataset comprising: data indicative of segments associated with traversing a portion of a predetermined route through a decision point ([0051], disclosing user compliance information representing an action performed by a user, e.g. location trace data, i.e. the action is traversing a portion or segment of a predetermined route subsequent to a navigation notification); and instructions to be generated by a version of the model to guide the user along the portion of the predetermined route through the decision point ([0055], disclosing, based on compliance information, adapting a navigation notification, i.e. a desired instruction along the predetermined route through a decision point);…
	…generate an updated version of said model based on the generated plurality of datasets ([0060], disclosing causing an adaptation, i.e. at least generating an updated version, of presentation of a navigation notification based on compliance information, i.e. based on the datasets); and
	providing said updated version of said model to at least one navigation device for use in generating instructions to guide a user of the at least one navigation device along a predetermined route through the network of navigable elements ([0056], disclosing presenting the adapted notifications, i.e. the updated version of the model, to a user interface of an application, i.e. at least one navigation device).
	Beaurepaire does not explicitly teach decision tree based machine learning algorithms.
	However, in the same field of endeavor, vehicle navigation, Tchankue teaches decision tree based machine learning algorithms (Pg. 48, section 2.2.1, disclosing decision tree based machine learning).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the model of Beaurepaire to include decision tree based machine learning when generating updated instructions.  One would have been motivated to make this modification in order to improve accuracy and effectiveness of the adapted navigation notifications, as decision tress are very flexible and can be used to model complex decision boundaries (Tchankue: pg. 49, section 2.2.1). (The examiner notes Beaurepaire teaches machine learning (see [0042] of Beaurepaire), but not specifically decision tree based machine learning algorithms)
	Regarding claim 2, modified Beaurepaire teaches:
	The method of claim 1, wherein each of said one or more decision trees comprises a plurality of nodes (Tchankue: pg. 48, section 2.2.1, disclosing decision tree based machine learning, where each node is indicative of one attribute or feature, and the selection thereof splits the data), each node representing a decision as to a component and/or timing of an instruction to be generated at a decision point (Beaurepaire: [0060], disclosing adapting the timing of a navigation notification).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the model of Beaurepaire to include decision tree based machine learning when generating updated instructions, and thus have each node be indicative of an attribute or feature (such as a decision of timing for an instruction or 
	Regarding claim 3, modified Beaurepaire teaches:
	The method of claim 1, comprising obtaining electronic map data from a map database (Beaurepaire: [0027], disclosing receiving various location based services and navigation content, i.e. map data from a map database), and wherein said updated version of said model is generated based on the generated plurality of datasets and said obtained electronic map data (Beaurepaire: [0035], disclosing processing user action data, i.e. the generated datasets, with collected location data, and compares to expected location data, i.e. electronic map data, when evaluating the decision to adapt the navigation notifications, i.e. when updating the model).
	Regarding claim 4, modified Beaurepaire teaches:
	The method of claim 1, wherein said feedback data comprises data identifying a decision point of the navigable network and data identifying that the instruction was incorrect or could be improved in terms of the constitute parts of the instruction and/or the timing at which the instruction is given relative to the decision point (Beaurepaire: Fig. 3, elements 307-311; [0061-0063], disclosing determining a maneuver has been missed, i.e. a decision point was incorrect, and processing user action data, i.e. feedback data, to determine an acceptable success rate to enable an adaptation of navigation notifications, i.e. the adaptation is an improvement of the instruction at a decision point).
	Regarding claim 5, modified Beaurepaire teaches:
The method of claim 1, wherein the data indicative of segments associated with traversing a portion of a predetermined route through a decision point comprises data indicative of an incoming segment to and outgoing segment from the decision point forming the predetermined route and additional segments before and/or after the decision point (Beaurepaire: [0073-0074]; Figs. 5C-D, disclosing a decision point to "take ramp down" (513) includes an incoming segment before the ramp, i.e. the segment where "veer left" notification is provided, and outgoing from the decision point, i.e. the display of symbol 521 is part of a segment past, or outgoing from, the decision point of taking the ramp 513).
	Regarding claim 6, modified Beaurepaire teaches:
	The method of claim 1, wherein each dataset further comprises data indicative of one or more other outgoing segments from the decision point not associated with traversing the portion of the predetermined route though the decision point (Beaurepaire: [0035], disclosing user compliance information includes information indicative of a user not complying with a navigation instruction, e.g. triggering a rerouting event, i.e. traveling an outgoing segment not associated with the predetermined route).
	Regarding claim 7, modified Beaurepaire teaches:
The method of claim 1, wherein the updated version of the model differs from the previous version of the model such that, when it used to generate instructions to guide a user of a navigation device along a predetermined route through the network of navigable elements, the instructions are different in one or more of: (i) the content of an instruction; (ii) the timing at which an instruction is output to a user; (iii) the verbosity of an instruction; and (iv) the presence of an instruction (Beaurepaire: [0060], disclosing adapting the timing and content of a navigation notification, i.e. the subsequent notifications differ from previous notification).
claim 8, modified Beaurepaire teaches:
The method of claim 1, wherein said providing the updated version of the model to at least one navigation device comprises transmitting the updated version of the model from a server to a mobile navigation device remote from the server (Beaurepaire: [0029], disclosing the adaption platform, i.e. the adaption module 207 (see Fig. 2) which provides the adaption of a navigation notification, may be implemented as a cloud based service, i.e. a server remote from a mobile device).
Regarding claim 9, modified Beaurepaire teaches:
The method of claim 8, wherein the received updated version of the model replaces the existing version of the model on the mobile navigation device, and the method further comprises (Beaurepaire: [0037], disclosing adapting, i.e. replacing, the navigation notifications for a specific user, i.e. the model is replaced with the adapted model):
obtaining route data comprising a plurality of segments of the electronic map representative of a predetermined route through the network of navigable elements (Beaurepaire: [0023], disclosing the utilization of location-based technologies, i.e. route data such as turn-by-turn directions through a segmented route); and
using the route data with the updated version of the model to generate instructions to guide a user along the predetermined route (Beaurepaire: [0056], disclosing presenting the adapted notifications, i.e. the updated version of the model, to a user interface of an application, i.e. to generate guidance instructions along a predetermined route).
Regarding claim 10, modified Beaurepaire teaches:
The method of claim 8, wherein said feedback data is received from a plurality of navigation devices (Beaurepaire: [0026], disclosing receiving compliance data, i.e. feedback , and the updated version of said model is transmitted to a plurality of mobile navigation devices remote from the server (Beaurepaire: [0057], disclosing the modules of the adaption platform maybe implemented for operation by respective UEs, i.e. a plurality of mobile navigation devices, as a cloud based service, i.e. a server).
Regarding claim 11, modified Beaurepaire teaches:
The method of claim 1, further comprising: 
obtaining route data comprising a plurality of segments of the electronic map representative of a predetermined route through the network of navigable elements (Beaurepaire: [0023], disclosing the utilization of location-based technologies, i.e. route data such as turn-by-turn directions through a segmented route); and
using the route data with the updated version of the model to generate instructions to guide a user along the predetermined route (Beaurepaire: [0056], disclosing presenting the adapted notifications, i.e. the updated version of the model, to a user interface of an application, i.e. to generate guidance instructions along a predetermined route).
Regarding claim 12, Beaurepaire teaches:
A system comprising one or more processors (Fig. 6, disclosing a system and processor 602) and a memory for storing a generated version of an electronic model, (Fig. 6, element 604, disclosing a memory)… that is arranged to generate instructions for guiding a user along a predetermined route through a network of navigable elements within a geographic area, ([0028], disclosing generating navigation instruction for guiding a user to a desired destination, i.e. a predetermined route) the navigable elements being represented by segments of an electronic map connected at nodes, wherein at least some of the nodes are representative of decision points in the network of navigable elements (Fig. 5C, disclosing segments on a map connected by nodes , the one or more processors being arranged to: 
receive feedback data from one or more navigation devices ([0059]; Fig. 3, element 301, disclosing user action data, i.e. feedback data), wherein said feedback data is in respect of instructions at one or more decision points generated by a current version of said model used by the one or more navigation devices when following a predetermined route through the network of navigable elements ([0032; 0059], disclosing the user data is indicative of user action in response to a navigation notification, i.e. the navigation notification is an instruction at a decision point and the user data is feedback information while traversing a predetermined route);
use the feedback data to generate a plurality of datasets (Fig. 3, element 303, disclosing determining, i.e. at least generating, user compliance information, i.e. a dataset), each dataset comprising: data indicative of segments associated with traversing a portion of a predetermined route through a decision point ([0051], disclosing user compliance information representing an action performed by a user, e.g. location trace data, i.e. the action is traversing a portion of a predetermined route subsequent to a navigation notification);
…generate an updated version of said model based on the generated plurality of datasets ([0060], disclosing causing an adaptation, i.e. at least generating an updated version, of presentation of a navigation notification based on compliance information, i.e. based on the datasets); and
provide said updated version of said model to at least one navigation device for use in generating instructions to guide a user of the at least one navigation device along a predetermined route through the network of navigable elements ([0056], disclosing presenting .
Beaurepaire does not explicitly teach decision tree based machine learning algorithms.
	However, in the same field of endeavor, vehicle navigation, Tchankue teaches decision tree based machine learning algorithms (Pg. 48, section 2.2.1, disclosing decision tree based machine learning).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the model of Beaurepaire to include decision tree based machine learning when generating updated instructions.  One would have been motivated to make this modification in order to improve accuracy and effectiveness of the adapted navigation notifications, as decision tress are very flexible and can be used to model complex decision boundaries (Tchankue: pg. 49, section 2.2.1). (The examiner notes Beaurepaire teaches machine learning (see [0042] of Beaurepaire), but not specifically decision tree based machine learning algorithms)
	Regarding claim 13, modified Beaurepaire teaches:
The system of claim 12, wherein the system is a server, and the server is arranged to provide said updated version of said model to at least one navigation device by transmitting the updated version of the model from the server to a mobile navigation device remote from the server (Beaurepaire: [0029], disclosing the adaption platform, i.e. the adaption module 207 (see Fig. 2) which provides the adaption of a navigation notification, may be implemented as a cloud based service, i.e. a server remote from a mobile device; [0056], disclosing presenting the adapted notifications, i.e. the updated version of the model, to a user interface of an application, i.e. at least one navigation device).
claim 14, modified Beaurepaire teaches:
The system of claim 12, wherein the system is a mobile navigation device (Fig. 1, element 101a, disclosing a user equipment, i.e. at least a mobile device), and the navigation device is arranged to: obtain route data comprising a plurality of segments of the electronic map representative of a predetermined route through the network of navigable elements ([0023], disclosing the utilization of location-based technologies, i.e. route data such as turn-by-turn directions through a segmented route); and
use the route data with the updated version of the model to generate instructions to guide a user along the predetermined route ([0056], disclosing presenting the adapted notifications, i.e. the updated version of the model, to a user interface of an application, i.e. to generate guidance instructions along a predetermined route).
Regarding claim 15, Beaurepaire teaches:
A non-transitory computer readable medium comprising instructions which, when executed by one or more processors of a system, cause the system to perform (Fig. 6, disclosing a system and processor 602 and memory 604; [0084], disclosing a non-transitory computer readable medium) a method of generating a version of a model (Fig. 3, disclosing a method)… that is arranged to generate instructions for guiding a user along a predetermined route through a network of navigable elements within a geographic area ([0028], disclosing generating navigation instruction for guiding a user to a desired destination, i.e. a predetermined route), the navigable elements being represented by segments of an electronic map connected at nodes, wherein at least some of the nodes are representative of decision points in the network of navigable elements, the method comprising (Fig. 5C, disclosing segments on a map connected by :
	receiving feedback data from one or more navigation devices ([0059]; Fig. 3, element 301, disclosing user action data, i.e. feedback data), wherein said feedback data is in respect of instructions at one or more decision points generated by a current version of said model used by the one or more navigation devices when following a predetermined route through the network of navigable elements ([0032; 0059], disclosing the user data is indicative of user action in response to a navigation notification, i.e. the navigation notification is an instruction at a decision point and the user data is feedback information while traversing a predetermined route);
	using the feedback data to generate a plurality of datasets (Fig. 3, element 303, disclosing determining user compliance information, i.e. a dataset), each dataset comprising: data indicative of segments associated with traversing a portion of a predetermined route through a decision point ([0051], disclosing user compliance information representing an action performed by a user, e.g. location trace data, i.e. the action is traversing a portion or segment of a predetermined route subsequent to a navigation notification); and instructions to be generated by a version of the model to guide the user along the portion of the predetermined route through the decision point ([0055], disclosing, based on compliance information, adapting a navigation notification, i.e. a desired instruction along the predetermined route through a decision point);…
	…generate an updated version of said model based on the generated plurality of datasets ([0060], disclosing causing an adaptation, i.e. at least generating an updated version, of presentation of a navigation notification based on compliance information, i.e. based on the datasets); and
	providing said updated version of said model to at least one navigation device for use in generating instructions to guide a user of the at least one navigation device along a predetermined route through the network of navigable elements ([0056], disclosing presenting the adapted notifications, i.e. the updated version of the model, to a user interface of an application, i.e. at least one navigation device).
	Beaurepaire does not explicitly teach decision tree based machine learning algorithms.
	However, in the same field of endeavor, vehicle navigation, Tchankue teaches decision tree based machine learning algorithms (Pg. 48, section 2.2.1, disclosing decision tree based machine learning).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the model of Beaurepaire to include decision tree based machine learning when generating updated instructions.  One would have been motivated to make this modification in order to improve accuracy and effectiveness of the adapted navigation notifications, as decision tress are very flexible and can be used to model complex decision boundaries (Tchankue: pg. 49, section 2.2.1). (The examiner notes Beaurepaire teaches machine learning (see [0042] of Beaurepaire), but not specifically decision tree based machine learning algorithms).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho et al. (US PUB 2015/0330805), disclosing predicting a user’s location based on instruction.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664